Citation Nr: 0814352	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of neck 
injury, left hip injury, and sprained ankle.

2.  Entitlement to service connection for chronic urinary 
system infection.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


	(CONTINUED ON NEXT PAGE)



INTRODUCTION

The veteran served on active duty from September 1980 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefits sought on 
appeal.  The veteran testified before a decision review 
officer at the RO in July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
claim.  

The veteran is claiming entitlement to service connection for 
residuals of a sprained ankle.  Reviewing the claims file 
shows that there is an essential ambiguity as to which ankle, 
left or right, is the subject of this claim.  The veteran did 
not specify which ankle she was claiming in her August 2003 
application.  None of the adjudication documents specifies 
which ankle is being appealed.  Associated medical records 
are ambiguous.  Service medical records show a right foot 
injury in November 1980.  During a September 2005 VA 
examination, the veteran reported a history of injuring her 
left ankle in 1980 and an injury to the left ankle in 1986.  
On examination the examiner addressed the condition of the 
right ankle.  A subsequent September 2005 VA treatment record 
also addresses the right ankle.  On remand, the RO must: 
contact the veteran to determine and specify whether the 
right or left ankle (or both) is/are the subject(s) of this 
appeal, ensure that all proper development is taken with 
regard to that claim, and ensure that it is properly 
adjudicated at the agency of original jurisdiction.

Subsequent to the issuance of a statement of the case (SOC) 
in October 2005, the RO received and associated with the 
veteran's claims folder a number of records of private and VA 
treatment referable to the veteran's claimed disabilities.  
No supplemental statement of the case (SSOC), however, 
concerning the claims on appeal was issued.  See 38 C.F.R. § 
19.31(b)(1) (2007) (which stipulates that an SSOC will be 
furnished if the RO receives additional pertinent evidence 
after an SOC or most recent SSOC has been issued and before 
the appeal is certified to the Board and the appellate record 
is transferred to the Board).

The veteran is entitled to a supplemental statement of the 
case that reflects consideration of the additional pertinent 
evidence after issuance of a statement of the case and before 
the appeal is certified to the Board and the appellate record 
is transferred to the Board.  38 C.F.R. § 19.31(b)(1) (2007).

On another matter, the veteran claims that she is entitled to 
service connection for chronic urinary system infection, 
including of the kidney and urinary tract, and bladder 
problems.  She claims that this is related to infections 
during service.  The urinary system consists of the organs 
and passageways concerned with the production and excretion 
of urine, including the kidneys, ureters, urinary bladder, 
and urethra.  See Dorland's Illustrated Medical Dictionary 
1844 (30th ed. 2003).  

Service medical records show that in December 1980 the 
veteran was treated for symptoms assessed as marked urinary 
tract infection, and vaginitis possibly secondary to the 
urinary tract infection.  Subsequently, she was treated again 
in January 1984 for symptoms assessed as "rule out urinary 
tract infection."

After service, private treatment records show that the 
veteran was treated in May 1993 for complaints and symptoms 
diagnosed as urinary tract infection.  She was seen again in 
March 1994 for complaints and symptoms assessed as urinary 
tract infection, which was treated with Cipro for ten days.  
A treatment record in January 1995 shows that the veteran had 
gone to the emergency room the night before and was told she 
had a urinary tract infection for which she was given Cipro.  
She was seen again in February 1995 for symptoms assessed as 
possible urinary tract infection.  Much later, a September 
2003 VA treatment record contains an impression of urethral 
stenosis.

The foregoing medical evidence shows urinary system 
symptomatology both during service and afterwards, however, 
it is not clear whether there is currently a chronic urinary 
system pathology including the claimed infection.  The 
veteran claims there is and she is competent to attest as to 
certain associated symptoms of which she may be cognizant 
through her senses.  An examination is necessary to determine 
definitively whether there is a current chronic urinary 
system infection as claimed; and if so, to obtain an opinion 
as to whether such current disorder is etiologically related 
to service to include as related to urinary tract infections 
in service.  An opinion on these matters is needed to 
complete competent evidence necessary to adjudicate the 
veteran's claim.


Accordingly, the case is REMANDED for the following action:

1.  Determine and specify which ankle, 
left or right, (or both), is the subject 
of the veteran's appeal of her claim for 
service connection for residuals of a 
sprained ankle.  If additional development 
(such as an examination with opinion) is 
in order to properly address the claim, 
such development should be provided.

2.  By appropriate means, obtain any VA or 
private records of pertinent medical 
treatment not yet on file pertaining to 
urinary system conditions, including a 
chronic infection; or conditions of the 
neck, left hip, and ankle.

3.  Schedule the veteran for a VA 
examination for compensation and pension 
purposes by an appropriate specialist, for 
the purpose to determine the nature and 
etiology of any chronic urinary system 
infection or other pathology.

The examiner is to provide a detailed 
review of the veteran's history and 
current complaints; as well as findings as 
to the nature and etiology of any urinary 
system pathology including infection.  The 
examiner should perform all studies deemed 
appropriate, and set forth all findings in 
detail in the examination report.  The RO 
should make the claims file available to 
the examiner, who should review the entire 
claims folder in conjunction with the 
examination.  The examiner should indicate 
this fact in the examination report.    

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question regarding the claimed chronic 
urinary system infection: 
If the examiner diagnoses a chronic 
urinary system infection, then based upon 
an assessment of the entire record, is it 
at least as likely as not (probability of 
50 percent or greater) that the chronic 
urinary system infection was the result 
of, or was increased by, injury or disease 
incurred during active service.  The 
examiner should include in the examination 
report the rationale for any opinion 
expressed.
    
4.  For each of the claimed disorders on 
appeal, following any additional 
development deemed appropriate by the RO, 
the RO should readjudicate the claims on 
appeal, with consideration of the 
additional evidence received since the 
statement of the case.  If any benefit 
sought remains denied, the RO should 
furnish the veteran and her representative 
a supplemental statement of the case and 
afford the applicable time period during 
which the veteran can respond.  
Thereafter, the RO should return the case 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655.  
	
The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

